mo So I DH TA FSF W NY

BO wo NH BY NY KY KY NN NO KF KF KF KE Se Fe FeO Ree SS
oOo SN tw SF WD HY KH CO OO Fe HT HDR A SF WD LP KH CO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 1 of 22

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington.

Jul 24 20 / 9

    

By

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, nORIQ9=-14 B RSM
Plaintith INDICTMENT
Vv.
RAJNINDER JUTLA,
Defendant.

 

 

The Grand Jury charges that:
I, BACKGROUND

At all times material and relevant to this Indictment:

1. RAJNINDER JUTLA was a physician licensed to practice medicine in the
states of Washington and Oregon. RAJNINDER JUTLA was a medical board certified
anesthesiologist and pain management specialist.

2. RAJNINDER JUTLA was the owner and manager of Mind Your Body
Clinic PLLC (“Mind Your Body Clinic”), which had locations in Washington, including
its primary location in Seattle, as well as a location in Lake Oswego, Oregon. |

A. Insys and Subsys

3, Insys Therapeutics, Inc. (“Insys”) was a company incorporated in Delaware

and headquartered in Chandler, Arizona.

4. John Kapoor was the founder and owner of Insys.
INDICTMENT - 1! UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo StI DN A FP WH NYY —

NO NO NYO NHN WN HW NHN LN POR RB Be Be et et
on DN UO BP W NY KH CO CO MH sD HB HA fH W NY S| OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 2 of 22

5. Michael Babich held executive management positions at Insys, including
President and Chief Executive Officer.

6. Alec Burlakoff held various executive management positions in Insys,
including Vice President of Sales.

7. Richard Simon held various executive management positions in Insys,
including Regional Sales Manager for the Central Region and National Director of Sales.

8. K.W. was employed by Insys as a Specialty Sales Professional (“SSP”) and
was eventually promoted to the position of District Sales Manager (DSM). K.W.’s roles
and responsibilities as an SSP included marketing Insys and the drug Subsys to
healthcare providers in Washington and Oregon.

9. On or about January 4, 2012, the Food and Drug administration (“FDA”)
approved Insys’s application to market a drug called Subsys to patients suffering from
breakthrough cancer pain. Breakthrough cancer pain is a sudden, short-term increase in
pain that may occur in patients who have chronic pain from cancer.

10. Subsys was a potent opioid containing fentanyl that was designed to rapidly
enter a patient’s bloodstream upon being sprayed under the tongue. Fentanyl is a
synthetic opioid that is classified as a Schedule II controlled substance under the
Controlled Substances Act. It is primarily used as a pain relief medication. Fentanyl
produces effects similar to the opioids morphine and heroin, but fentanyl] has a greater
potency and a shorter duration of action. Fentanyl is rapidly distributed to the brain,
heart, lungs, kidneys and spleen. |

11. Drugs like Subsys which contain fentanyl are highly addictive and can lead
to physical and/or psychological dependence, abuse and addiction.

12. Due to the potency of Subsys and the potential for addiction, the FDA
approved the use of the drug solely for “the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and who are already tolerant

to opioid therapy for their underlying persistent cancer pain.”

INDICTMENT - 2 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co CO YD DH A FP WD YN

NO wo NY NY WN WN HY KN NO KK S&S Se Fe FF FS Se S| =
oo HN DN AN RP WN KY ODO Oo OH DH A BP WD NYO — O&O

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 3 of 22

13. Asa fentanyl product, Subsys had a high risk of misuse, abuse, addiction
and overdose. To reduce these risks, on December 28, 2011, the FDA approved a single,
shared system Risk Evaluation and Mitigation Strategy (REMS) for the entire class of
transmucosal immediate-release fentanyl (TIRF) prescription medicines. This “TIRF
REMS” Access Program, consisted of a restricted distribution program. Accordingly, in
each instance in which a patient was prescribed Subsys, both the prescriber and the
patient were required to complete and submit a Patient-Prescriber Agreement Form
detailing the risks and obligations imposed on both parties when a fentanyl product was
prescribed.

14. Before prescribing a TIRF drug like Subsys to a patient, the prescriber was
required to complete and sign a REMS form which explicitly stated, “I understand that
TIRF medications are indicated only for the management of breakthrough pain in patients
with cancer who are already receiving, and who are tolerant to, around-the-clock opioid
therapy for their underlying persistent pain.”

15. Virtually all of Insys’s profits came from the prescribing of Subsys by
health care providers in the United States. Subsys was profitable for the company. In
2015, for example, Insys reported approximately $330 million in revenue from Subsys.

16. | Subsys was approved for use in dosages of 100, 200, 400, 600, 800, 1200
or 1600 micrograms. Patients were supposed to take one dose of Subsys per episode of
breakthrough cancer pain and were required to wait four hours to take another dose of the
drug if experiencing breakthrough pain. Further, patients were instructed to limit the
amount of Subsys they took to four or fewer doses per day.

17. | Subsys was expensive. Depending upon the dosage and number of units
prescribed, a prescription for Subsys usually cost thousands of dollars per month. Most
patients relied upon commercial insurance and/or publicly-funded insurance, including

Medicare and Medicaid, to subsidize the cost of Subsys.

INDICTMENT - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RAJNINDER JUTLA SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se IN DN OH FP WD NO —

SO bO bP BH NY NHN WH YN KN KR Re = me Se Se ee
Oo Ss DN UO BP W YY SK DOD OO Cen HD NH FP WH HO K OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 4 of 22

B. The Medicare Program and Subsys

18. The Medicare Program was established in 1965 pursuant to amendments to
the Social Security Act. The Medicare Program was a health care benefit program that
provided basic health insurance coverage to certain disabled persons as well as to
individuals 65 years or older. Eligible persons could elect to participate in the program
by completing an application and either agreeing to pay a premium for Medicare benefits,
or arranging for a third party to pay such premiums. Persons enrolled in the Medicare
programs are hereinafter referred to as “beneficiaries.” Medicare was a “federal health
care program” under 42 U.S.C. § 1320a-7b(H.

19. The Medicare Program also included a prescription drug program known as
“Part D,” which was funded by insurance premiums paid by enrolled Medicare
beneficiaries and contributions from the federal treasury. The Part D program was
administered by various “Plan Sponsors,” each of which dictated the specific drugs it
would cover and how much it would pay for those medications. The Centers for
Medicare and Medicaid Services (“CMS”), through the federal treasury, reimbursed the
Part D Plan Sponsors for the covered drugs.

20. In Washington, there were numerous Plan Sponsors that covered state
residents, including but not limited to Aetna, Cigna, Humana, United Health Care, and
Regence Blue Shield.

21. | Many Plan Sponsors as well as private insurance companies contracted
with Pharmacy Benefit Managers (PBMs), which handled the administration of the
prescription drug benefit on behalf of the Medicare Part D Plan Sponsors and private
insurance companies. .

22. Most of the above-listed Medicare Plan Sponsors and PBMs administering
Part D plans for them would only approve payment for Subsys that was prescribed to a
Medicare patient if certain criteria were met, including (i) that the patient had a diagnosis

of cancer, (ii) that the use of Subsys was for breakthrough cancer pain, and, in most

INDICTMENT - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RAJNINDER JUTLA SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo ee IN HD UH FP WH VO

NO NO WH NHN PPO NO NO ROO RO ee mR ee mee
Co at HN A BP WY YY KH CO CO ON DO NH BP WY NY KS O&O

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 5 of 22

cases, (ili) that other strong-acting narcotic pain relievers had been tried and been
ineffective, not tolerated or contraindicated.

23. Medicare would not pay for medications if the prescriptions were written in
exchange for a bribe or kickback.

C. Private Insurance Companies and Subsys
24. BlueCross/BlueShield of Illinois, Cigna Health Care, United Health Care,

Moda Health Insurance and Regence Blue Shield, among others, were each private
insurers and “health care benefit programs” under 18 U.S.C. § 24(b) that provided health
insurance benefits to their members in exchange for the payment of premiums.

25. Many private insurers contracted with PBMs to administer prescription
drug benefits for their members. Express Scripts and OptumRx were PBMs that
contracted with Plan Sponsors to administer the prescription drug benefit for Medicare
Plan Sponsors and private insurers. Each was a health care benefit program under 18
U.S.C. § 24(b). |

26. The above-listed private insurance companies and PBMs only approved
payment for Subsys that was prescribed to a plan member if certain criteria were met,
including (i) that the patient had a diagnosis of cancer, (ii) that the use of Subsys was for
breakthrough cancer pain, and, in most cases, (iii) that other strong-acting narcotic pain
relievers had been tried and been ineffective, not tolerated or contraindicated.

D. Prior Authorization Procedure

27. Because of the high cost of Subsys, almost all of the Medicare Plan
Sponsors, private insurance companies, and PBMs required providers to obtain
authorization prior to the filling of a Subsys prescription. Providers were typically
required to prepare and complete written prior authorization requests in which

information concerning the patient and his or her relevant diagnosis for which Subsys

INDICTMENT - 5 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
o eo SND OH FSF W DH

bo bo bd bo ho. NO bo hr No —_ — — —_ _ — — —_ — —
oOo nN DW OH FF WD NY KH DOD OO mH ITH A SFP WD NY FS OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 6 of 22

was prescribed, including the ICD-9 code,' was provided. On the prior authorization
request form, the provider also confirmed whether the patient was opioid tolerant and
whether other short-acting narcotics had been tried and proven ineffective. Upon receipt
of a completed prior authorization form, the Plan Sponsor, PBM, or private insurance
company made a determination as to whether it would approve payment for the Subsys
prescription.

E. Insys Reimbursement Center

28.  Inor about January 2013, due to the difficulty doctors were having in
obtaining approval for Subsys from insurance companies, Insys established a group
known as the Insys Reimbursement Center (“IRC”). The IRC comprised a group of Insys
employees based in Arizona who specialized in obtaining approval from insurance
companies for payment for Subsys.

29. Practitioners using the IRC were required to provide Insys with detailed
information for all patients prescribed Subsys. This information was provided on an
“Insys Reimbursement Center Patient Authorization & Referral Form” (“Opt-in Form”),
which included confidential patient information such as the name, date of birth, insurer
information, the medical diagnosis or diagnoses for which Subsys was being prescribed,
and the corresponding ICD-9 code associated with the diagnosis, as well as additional
information in support of the prior authorization in a section titled “Rationale for Prior
Authorization.”

30. At Mind Your Body Clinic, Insys employees typically completed the
Opt-in Forms based on the patient’s medical chart notes and/or information
communicated to them by RAJNINDER JUTLA. RAJNINDER JUTLA then typically

signed the Opt-in Forms. The completed Opt-in Forms were then faxed or emailed to the

 

1 1CD-9 stands for the International Statistical Classification of Disease and Related Health Problems 9th Revision

(“ICD-9”). There was a recognized ICD-9 code for each medical diagnosis. Medical facilities, practitioners,

insurers, PBMs, government entities and pharmacies employed ICD-9 codes to classify diseases and injuries.
INDICTMENT - 6 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oO eo NN HD NH BP WD NHN

BO WN FP BK HN KH LH NO NYO KS HH FS RF =| Se OS Se S|
Co ss DO Uh Be WY YY KH Oo CO Oe HD DH HH SP WW LH KS |S

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 7 of 22

IRC, which would then use the information provided and initiate the prior authorization
process with the Plan Sponsor, insurance company, or PBM.

31. RAJNINDER JUTLA elected to use the services of the IRC beginning no
later than January 2014 for the vast majority of prior authorizations for her Subsys
prescriptions.

32. Most of RAJNINDER JUTLA’s Opt-in Forms contained the following
certification signed by RAJNINDER JUTLA: “I certify that the above therapy is
medically necessary and to the best of my knowledge all information represented herein
is accurate and complete.” .

F. Insys Speaker Program
33. In 2012, Insys established a program, called the Insys Speaker Program

(“ISP” or “Speaker Program”), in which doctors and other qualified health care providers
would be compensated for purportedly providing educational programs concerning
Subsys to other health care providers. The purported purpose of the Speaker Program
was to gather licensed health care professionals who had capacity to prescribe Subsys and
educate them about the drug.

34. Many of the ISP “presentations” took place at high-end restaurants, at
which the presenter would purportedly speak about the benefits of Subsys. Insys paid for
the cost of the meal for all attendees, up to $125 per person. In addition, Insys paid the
speaker a flat fee, ranging from $800 to $3700 per program.

35. At various dates between 2012-2016, Insys hired third party companies
Scimedica, Inc. (“Scimedica”) and Plan 365, Inc. (“Plan 365”), to manage the ISP. In
exchange for a fee, these companies made arrangements with the various restaurants
where the purported presentations were held and made payments to the restaurants and
the speakers. The sales representative assigned to the region was required to attend each
speaking program and was required to submit a receipt, sign-in sheet and evaluation form
for each program. Scimedica, Plan 365 or Insys would then issue payment to the

purported speaker at the program.
INDICTMENT - 7 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
CON A HW BR wD =

BO HO NH DH NHN NY NH KY NY HK KF HF HF HF Fe Se ee
on DB th BP WY HY S| Oo OO HD DH A PP WW NY KF OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 8 of 22

COUNT 1
(Conspiracy to Pay and Receive Kickbacks)

36. The Grand Jury realleges and incorporates by reference preceding
paragraphs 1-35 as if fully set forth herein.

A. The Conspiracy
37. From in or about February 2012 through in or about October 2016, at

Seattle, in the Western District of Washington, and elsewhere, defendant RAJNINDER
JUTLA did knowingly and willfully conspire and agree with employees, representatives
and agents of Insys, who are known and unknown to the Grand Jury and who acted on
behalf of Insys, to commit an offense against the United States, namely to knowingly and
willfully offer, pay, solicit, and receive any remuneration, directly and indirectly, overtly
and covertly, in cash and in kind, in return for purchasing and ordering, and arranging for
and recommending the purchasing and ordering of goods, services, and items, that is,
Subsys prescriptions, for which payment was made in whole and in part by a Federal
Health Care Program, namely, Medicare, contrary to 42 U.S.C. § 1320a-7b(b)(1)(B),
(2)(B).
B. Object of the Conspiracy

38. The object of the conspiracy was the unlawful payment kickbacks to

RAJNINDER JUTLA and receipt of kickbacks by RAJNINDER JUTLA to induce, and
in return for, her prescribing Subsys to her patients, including those who were Medicare
beneficiaries.
C. Manner and Means of the Conspiracy

39. Due to the limited number of patients in the United States suffering from
breakthrough cancer pain, Insys, by and through its officers, managers and employees,
designed and implemented a strategy aimed at inducing health care providers to prescribe
Subsys for pain that was caused by conditions other than cancer. A primary target group

for Insys officials was pain specialists who, like RAJNINDER JUTLA, were treating a

INDICTMENT - 8 UNITED STATES ATTORNEY

’ RAININDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 353-7970
Oo Oe SHB A FR WY NH =

NY we wR PN NY NN NY HKD &— Bm B&B Be Bw em es ese ese
oD A Hh BB WY NM KH SBS tO wo I DO HH BP WwW NY YF OO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 9 of 22

large volume of patients who were experiencing pain from a variety of medical
conditions.

40. In order to induce pain specialists and other providers to prescribe Subsys
to patients who were not suffering from breakthrough cancer pain, Insys created the ISP
in 2012. Insys officials publically claimed that the purpose of the ISP was to educate
other providers concerning the benefits of Subsys. In reality, the primary purposes of the
Speaker Program were to provide a financial reward to providers who were prescribing
Subsys and to incentivize those providers to continue to prescribe Subsys in the future.

41. Senior officials and managers of Insys regularly informed company sales
representatives that they should expect a “return on the investment” given to doctors who
were part of the Speaker Program and that they should inform these doctors that they
would not obtain any future Speaker Programs if they did not continue to prescribe
Subsys.

42. On February 16, 2012, RAJNINDER JUTLA entered a consulting
agreement with Insys, which required RAJNINDER JUTLA to attend a Consultant
Meeting on or about March 23-24, 2012, in Scottsdale, Arizona. RAJNINDER JUTLA
was reimbursed $1,500 for attending the Consultant Meeting, in addition to travel and
lodging costs.

43. In or around July 2012, RAJNINDER JUTLA was approved by Insys to
become an ISP speaker.

44. In or around July 2012, October 2013, and March 2014, RAJNINDER
JUTLA entered into written agreements with Insys wherein she agreed to be paid to
provide Speaker Programs. In the contracts, RAJNINDER JUTLA falsely represented
that the Speaker Programs would be “of a professional quality conforming to generally
accepted industry standards and practices.” RAJNINDER JUTLA further falsely
represented that the Speaker Program honoraria she received from Insys would be

consistent with “fair market value” and would not affect her decisions about prescribing

Subsys.
INDICTMENT - 9 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo HN DB UW BP WW NF

Mo wo bh NH BH NH NLD PO RQ Re Re eR ow oe et le et
os DO UT BP WY HY KH DOD Oo Me HI HD NH HP WW HPO KF S&S

 

 

Case 2:19-cr-00141-RSM Document 1 Filed 07/24/19 Page 10 of 22

45. RAJNINDER JUTLA began prescribing Subsys to her patients in or around
March 2012, and began receiving payments from Insys for Speaker Programs in
November 2012.

46. _ Insys representatives, including Alec Burlakoff, Richard Simon, and K.W.,
assigned speaker programs based on a speaker’s volume of Subsys scripts written.

47. Atadate on or after November 2012, Richard Simon told RAJNINDER
JUTLA that the number of ISP events allocated to her would be based on the number of
Subsys prescriptions RAJNINDER JUTLA wrote. RAJNINDER JUTLA understood that
the number of Speaker Programs allocated to her would be based on the number of
Subsys prescriptions she wrote.

48. In order to increase her remuneration from Insys, RAJNINDER JUTLA
actively sought out more and more Speaker Programs from Insys.

49. From November 2012 through June 2016, RAJNINDER JUTLA gave
approximately 54 purported ISP presentations at various restaurants and other locations.
For each of these purported presentations, RAJNINDER JUTLA was paid a fee of
between $800 and $3,700. In total, RAJNINDER JUTLA received more than $109,000
from Insys in compensation for purportedly speaking about Subsys.

50. In exchange for speaker fees and free meals, RAJNINDER JUTLA wrote
more prescriptions for Subsys, including prescriptions that were paid for by Medicare.
Between 2012 and 2015, RAJNINDER JUTLA was one of the top prescribers of Subsys
in the State of Washington. During the years RAJNINDER JUTLA participated in the
Speaker Program, the number of prescriptions she wrote fluctuated, in accordance with
her payments from Insys. For example:

a. In 2012, Insys paid RAJNINDER JUTLA approximately $7,200. In
that same year, RAJNINDER wrote approximately 24 prescriptions for Subsys.

b. In 2013, Insys paid RAJNINDER JUTLA approximately $26,500.
In that same year, RAJNINDER JUTLA wrote approximately 129 prescriptions for

Subsys.
INDICTMENT - 10 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
co ee HN NH WH BP WD PO

NO NO NO WH WH HY WH HY NO | | =| SB SHY Se Fe ee Ss
oOo sa DN A BP WY NY KK CO OOH HT DB ON FF WD WY — SO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 11 of 22

c. In 2014, Insys paid RAJNINDER JUTLA $35,400. In that same
year, RAJNINDER JUTLA wrote approximately 210 prescriptions for Subsys.

d. In 2015, Insys paid RAJNINDER JUTLA $32,400. In that same
year, RAJNINDER JUTLA wrote approximately 158 prescriptions for Subsys.

€. In 2016, Insys paid RAJNINDER JUTAL $8,300. In that same year,
RAJNINDER JUTLA wrote approximately 22 prescriptions for Subsys.

Sham Speaker Programs
51. Many of RAJNINDER JUTLA’s Speaker Programs were sham programs,

examples of which are described below:

a. Individuals who were friends and/or colleagues of
RAJNINDER JUTLA, attended multiple Speaker Programs, at some of which
RAJNINDER JUTLA made no presentation about Subsys. Because all legitimate
Speaker Programs required the use of an identical, or nearly identical, pre-approved slide
presentation, there was no educational purpose for health care professionals to attend

Speaker Programs on a repeated basis.

b. One individual, M.Z., a personal friend of RAJNINDER JUTLA’s,
attended ten Speaker Programs between December 2012 and February of 2015, including
four at which M.Z. was the sole provider present other than RAJNINDER JUTLA.
RAJNINDER JUTLA was paid $7,600 for these four purported Speaker Programs.

C. On or about August 30, 2013, RAJNINDER JUTLA, K.W., and
L.M. and S.S., personal friends of RAJNINDER JUTLA’s, had dinner at a high-end
restaurant in Portland, Oregon to celebrate L.M.’s birthday. L.M. was the only provider
attendee at the dinner other than RAJNINDER JUTLA. Later, RAJNINDER JUTLA
forged the signature of L.M. on a Speaker Program sign-in sheet for the date and location
of the dinner, after L.M. declined to sign the sign-in sheet because it had been a birthday
dinner, not a Speaker Program. RAJNINDER JUTLA was paid $800 for this purported

Speaker Program.
INDICTMENT - 1] UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo sa DH TH BP W NHN eK

NY NO Ww DB WD HY KY HO HNO RB RRB Ree ee eS ee
eo sD A SF WD YO KK CO ODO FTN DH NH BP WW WP KS O&O

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 12 of 22

d. On or about September 5, 2013, RAJNINDER JUTLA conducted a
purported Speaker Program at which there were no attendees, other than RAJNINDER
JUTLA, who were authorized under Washington State law to prescribe controlled

substances. RAJNINDER JUTLA was paid $1600 for this purported Speaker Program.

False and Fraudulent Medical Records and Opt-In Forms
52. | RAJNINDER JUTLA and K.W. met frequently in order to discuss new

patients for whom RAJNINDER JUTLA could prescribe Subsys or patients already
receiving Subsys for whom she could increase the dosage.

53. RAJNINDER JUTLA often prescribed Subsys for “off-label” uses,
meaning patients who were suffering from a wide variety of ailments and not necessarily
from breakthrough pain due to cancer. |

54. RAJNINDER JUTLA knew that the number of Speaker Programs, and
consequently, speaking fees, she received was dependent on the number of Subsys
prescriptions she wrote that were ultimately authorized and paid for by insurance
companies.

55. In order to obtain Speaker Programs and the associated remuneration from
Insys, RAJNINDER JUTLA regularly provided and caused to be provided false and
fraudulent information to Plan Sponsors, PBM’s and insurance companies to obtain
insurance coverage for Subsys prescriptions, including but not limited to false and
misleading information regarding (a) historical cancer diagnoses; (b) the ICD-9 diagnosis
code associated with the Subsys prescription; and, (c) the effectiveness of other
medications that had been tried and failed. By providing and causing to be provided false
information to insurance companies, Plan Sponsors and PBM’s, RAJNINDER JUTLA
caused and intended to cause those entities to issue prior authorizations and pay for her
patients’ Subsys prescriptions, which, in turn, generated increased profits to Insys, and
increased remuneration, in the form of honoraria for Speaker Programs and free meals, to
RAJNINDER JUTLA. |

INDICTMENT - 12 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe YN DH A F&F WD HO

NM bho bP HO HO YD NYY DN RO = Se Se SO St OO ee eS eS ee
ona NHN NH FSF WO NY KH CO OO HS HR OH FP WD HY KF CO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 13 of 22

56. RAJNINDER JUTLA told patients that a prior cancer diagnoses would
justify insurance coverage of Subsys, notwithstanding the fact that the patients were not
suffering any pain due to the historical cancer, and it was not the purpose for which the
patients saw RAJNINDER JUTLA, nor the purpose for which RAJNINDER JUTLA
prescribed Subsys.

57. The following sub-paragraphs are representative examples of false
statements and misrepresentations made by RAJNINDER JUTLA in patient medical
chart notes and Opt-in Forms for the purpose of obtaining prior authorization and
insurance coverage for Subsys prescriptions she wrote:

a. Patient B.A. saw RAJNINDER JUTLA for treatment of her chronic
pain and fibromyalgia. B.A. was not treated by RAJNINDER JUTLA for cancer or any
cancer-related condition. On or about June 20, 2014, RAJNINDER JUTLA prescribed
Subsys to B.A. On that same date, RAJNINDER JUTLA listed the ICD-9 code 338.3
(neoplasm related pain’) and cervical dysplasia in B.A.’s medical chart for the first time.
On July 17, 2014, RAJNINDER JUTLA completed an Opt-in Form listing the ICD-9

code 338.3 as one of the diagnosis codes in support of the prior authorization for Subsys.

b. Patient D.L. saw RAJNINDER JUTLA for chronic pain in her neck,
as the result of an injury. D.L has never had cancer and was not treated by RAJNINDER
JUTLA for cancer or any cancer-related condition. On or about May 5, 2014,
RAJNINDER JUTLA prescribed Subsys to D.L. On that same date, RAJNINDER
JUTLA listed ICD-9 code 338.3 and fibromas in D.L.’s medical chart for the first time.
On or about May 5, 2014, RAJNINDER JUTLA signed an Opt-in Form listing ICD-9

code 338.3 and “breast mass” in support of the prior authorization for Subsys.

C. Patient J.W. saw RAJNINDER JUTLA for chronic pain related to

 

2 According to the National Cancer Institute, a neoplasm is an abnormal mass of tissue that results when cells divide
more than they should or do not die when they should. Neoplasms may be benign (not cancer), or malignant
(cancer). A neoplasm can also be called a tumor.

INDICTMENT - 13 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Co SN DW DH Hh WD NHN He

we bd Bw FH HO BH KH HO HNO Re Re ee Fe Fr OS
on nD OE HP WD NYO KH CO CO DO ID HD HH F&F WD HNO — OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 14 of 22

work accidents and fibromyalgia. J.W. has never had cancer and was not treated by
RAJNINDER JUTLA for cancer or any cancer-related condition. On or about April 25,
2014, RAJNINDER JUTLA prescribed Subsys to J.W. On that same date, RAJNINDER
JUTLA listed ICD-9 code 338.3 and uterine fibroids in J.W.’s medical chart note for the

first time.

58. During the aforementioned timeframe for the conspiracy from
approximately March 2012 through October 2016, RAJNINDER JUTLA wrote more
than 540 prescriptions for Subsys, including more than 80 prescriptions for patients
covered by Medicare. Medicare paid more than $620,000 for these prescriptions.

D. Acts in Furtherance of the Conspiracy (Overt Acts)

59. In furtherance of the conspiracy and to accomplish its objectives and
purposes, the following acts, among others, were committed by one or more of the
co-conspirators in the Western District of Washington and elsewhere:

60. Onor about October 9, 2014, RAJNINDER JUTLA met with some
individuals at the Capital Grille in Seattle, Washington, where she purportedly spoke
about Subsys. The only attendee at the dinner, other than Insys employees, was
RAJNINDER JUTLA’s friend M.Z. The dinner was M.Z.’s ninth ISP presentation
attended.

61.  Onor about October 14, 2014, RATNINDER JUTLA received check
number 27111 issued by Plan 365 Inc., in the amount of $2,200, as payment for the
October 9, 2014, ISP event.

62. Onor about February 10, 2015, RAJNINDER JUTLA met with some
individuals at Capital Grille in Seattle, Washington, where she purportedly spoke about
Subsys. The only attendee at the dinner, other than Insys employees, was RAJNINDER
JUTLA’s friend M.Z. The dinner was M.Z’s tenth ISP presentation attended.

INDICTMENT - 14 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Coe I DBD ON BR WD LH

NO bw HN NY WKH WN NH YN NO || eee ee me ee
oOo 4 DO A BP WY NH —]&— CF OO TO I HDR NH BP WO NH | CO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 15 of 22

63. Onor about February 18, 2015, RAJNINDER JUTLA received check
number 29358 issued by Plan 365, Inc., in the amount of $2,200, as payment for the
February 10, 2015, ISP event.

64. On or about May 8, 2015, RAJNINDER JUTLA signed and caused to be
submitted to the IRC an Opt-in Form for patient K.W. that falsely listed ICD-9 code
338.3 (neoplasm related pain) as one of the diagnosis codes in support of the prior
authorization, and falsely listed a history of cervical cancer as a rationale for the prior
authorization.

65. Onor about June 26, 2015, JUTLA signed and caused to be submitted to
the IRC an Opt-in Form for patient S.G. that falsely listed ICD-9 codes V10.51 (history
of bladder cancer), and 338.3 (neoplasm related pain) as two of the diagnosis codes in
support of the prior authorization, and falsely listed “pelvic pain residual from cancer” as
a rationale for the prior authorization.

All in violation of 18 U.S.C. § 371.

COUNTS 2-4
(Receipt of Kickbacks)

66. The Grand Jury realleges and incorporates by reference paragraphs 1- 65
above as if fully set forth herein.

67. In exchange for prescribing Subsys to her patients and increasing the
dosage of Subsys prescribed to her patients, including but not limited to those
prescriptions reimbursed by Medicare, RAJNINDER JUTLA was paid compensation by
Insys.

68. —Insys funneled money to RAJNINDER JUTLA by paying her for purported
Speaker Programs RAJNINDER JUTLA provided, ostensibly to other health care
professionals, concerning Subsys. This money was paid to RAJNINDER JUTLA to
reward her for prescribing Subsys to her patients, to incentivize her to continue to

prescribe Subsys to new patients, and to increase the dosages of Subsys she prescribed to

existing patients.
INDICTMENT - 15 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6 SAD A FSF W NH

NY BPO NY DH NH NHN NY NY NO | =| RR BSB RB Se Se SS S|
Oo ~~ DR A F&F WO NO KF COD OO DO ~ITI HR A FP WH HO KH OO

 

 

Case 2:19-cr-00141-RSM Document 1 Filed 07/24/19 Page 16 of 22

69. On or about the dates listed below, at Seattle, in the Western District of
Washington, and elsewhere, RAJNINDER JUTLA did knowingly and willfully solicit
and receive the remuneration listed below, directly and indirectly, overtly and covertly, in
cash and in kind, in return for purchasing and ordering, and arranging for and
recommending the purchasing and ordering of goods, services, and items, that is Subsys
prescriptions, for which payment was made in whole or in part by a Federal health care

program, specifically, Medicare:

 

Count | Date Payment Received by Payment | Date and Place of
RAJNINDER JUTLA Amount | Purported Speaking
Program

2 On or about August 20, 2014 $2,200 August 13, 2014 at the
Capital Grille, Seattle,
Washington.

3 On or about October 14, 2014 $2,200 October 9, 2014 at the
Capital Grille, Seattle,
Washington.

4 On or about February 18, 2015 $2,200 February 10, 2015 at the
Capital Grille, Seattle
Washington.

 

 

 

 

 

 

 

 

 

All in violation of 42 U.S.C. § 1320a-7b(b)(1)(B).

COUNTS 5-12
(Health Care Fraud)

70. The Grand Jury realleges and incorporates by reference paragraphs 1-69
above as if fully set forth herein.
A. The Scheme

71. Beginning in or about February 2012, and continuing until about October
2016, at Seattle, in the Western District of Washington, and elsewhere, the defendant,
RAJNINDER JUTLA, knowingly and willfully executed and attempted to execute a
scheme and artifice to defraud any health care benefit program, and to obtain money from

any health care benefit program, by means of materially false and fraudulent pretenses,

INDICTMENT - 16 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RAJNINDER JUTLA SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oe ND HA BP W HB

wo NO bP NHN LH KH NH KH WL HK KH RRR ow eet le
oo “st DW th SP WH NYO KH OD ODO me HT DO OH He WD NYO KS OS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 17 of 22

representations, and promises, in connection with the delivery of and payment for health
care benefits, items and services.

B. Manner and Means
72. RAJNINDER JUTLA knew that the number of Speaker Programs, and

consequently, speaking fees, she received was dependent on the number of Subsys
prescriptions she wrote that were ultimately authorized and paid for by insurance
companies.

73. It was part of the scheme that RAJNINDER JULTA prescribed Subsys to
numerous patients who did not currently have cancer or breakthrough cancer pain.

74. ‘It was a further part of the scheme that RAJNINDER JUTLA included
historical cancer diagnoses and ICD-9 codes corresponding to cancer-related diagnoses
and neoplasm-related pain in medical records for patients who did not currently have
cancer, cancer-related pain, or neoplasm-related pain, and who were not seeing
RAJNINDER JUTLA for treatment of cancer, cancer-related pain, or neoplasm-related
pain. RAJNINDER JUTLA included these items in the medical records of those patients
to whom she prescribed Subsys for the sole and express purpose of causing insurance
coverage and insurance payments for Subsys.

75. Upon review of patients’ medical records and based on instructions from
RAJNINDER JUTLA, RAJNINDER JUTLA’s office staff, as well as Insys sales
representatives, including J.H. and K.W., included these historical cancer diagnoses and
ICD-9 codes, on Opt-in Forms, with the intent that the forms would be used by the IRC
as part of the prior authorization process for Subsys.

76. It was a further part of the scheme that RAJNINDER JUTLA signed and
submitted or caused to be submitted Opt-in Forms for Subsys to the IRC with the
understanding that that information would be provided to Plan Sponsors, PBMs, and
insurance companies. These Opt-in Forms falsely represented the diagnosis code
associated with the Subsys prescription was 338.3 (neoplasm related pain), or listed a

historical or non-existent cancer diagnosis as a rationale for the prior authorization. In
INDICTMENT - 17 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co I HD A BP WW LPO

NO NNO NH NH NH NY NY WN NY KH HS HF KE HF Fe OES Shc
eo ST KN MH HP WY NY KY ODO OHO WrA HD A DB WwW YY K&S CS

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 18 of 22

truth and in fact, RAJNINDER JUTLA knew full well that these patients did not
currently have cancer and were not suffering from breakthrough cancer pain when she
submitted and caused to be submitted the Opt-in Forms to the IRC. Some of these
patients never had any form of cancer. Others had previously been diagnosed with
cancer but had recovered, were in complete remission, and were suffering from pain
unrelated to their prior cancer diagnosis.

77. It was a further part of the scheme that RAJNINDER JUTLA submitted or
caused to be submitted fraudulent prior authorization requests for Subsys and Opt-in
Forms to the IRC falsely stating that other short-acting narcotics had been tried and
proven ineffective.

78. It was a further part of the scheme that, based in part on RAJNINDER
JUTLA’s false and fraudulent representations, the Plan Sponsors, PBMs and insurance
companies approved the payment for Subsys for numerous of RAJNINDER JUTLA’s
patients who were not suffering from breakthrough cancer pain, causing hundreds of
thousands dollars in losses to Medicare, Plan Sponsors, PBM’s and the insurance
companies.

Cc. Executions of the Scheme
79. Onor about the dates set forth below, at Seattle, in the Western District of

Washington, and elsewhere, for the purpose of executing the aforementioned scheme and
artifice, and attempting to do so, the defendant, RAJNINDER JUTLA, did knowingly
submit, and cause to be submitted, to the below listed insurance companies and PBM’s,
for the patients identified below, the false and fraudulent material set forth below:

/
/
/

INDICTMENT - 18 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 Oo NYA wv BW NY

NO NO NH PY HY NN NO NNO NO ROR Rm ee OS eS
eo nN DN ON BP WH NH KH CO OO eH SD DH HH FP W HY KH CO

Case 2:19-cr-00141-RSM

Document 1. Filed 07/24/19

Page 19 of 22

 

Count

Date

Insurance
Company/PBM

Patient

Chief
Complaint (per
Medical Chart)

False or Fraudulent
Material

 

9/13/14

OptumRx

E.G.

Chronic shoulder
pain.

Medical Chart Note listing
ICD-9 code 338.3
(neoplasm-related pain) as
diagnosis code associated
with Subsys prescription,
and listing medical history
of skin cancer to obtain
prior authorization for
Subsys.

 

10/20/14

Express Scripts

ALR.

Chronic low
back and neck
pain.

Opt-in Form listing ICD-9
code 338.3 (neoplasm-
related pain), and 189.0
(malignant neoplasm of the
kidney) as applicable
diagnosis codes to obtain
prior authorization for
Subsys.

 

1/20/15

Express Scripts

H.H.

Persistent neck,
back and right
hip pain.

Opt-in Form listing ICD-9
code 338.3 (neoplasm-
related pain) as applicable
diagnosis code, and history
of breast fibroma, as a
rationale for prior
authorization for Subsys.

 

4/30/15

OptumRx

MLR.

Persistent neck,
arm and low
back pain.

Opt-in Form listing history
of colon polyps as a
rationale for prior
authorization for Subsys.

 

5/8/2015

Optum Rx

K.W.

Foot pain,
chronic shoulder
pain, and back
pain.

Opt-in Form listing ICD-9
code 338.3 (neoplasm-
related pain) as applicable
diagnosis code, and history
of cervical cancer as a
rationale for prior
authorization for Subsys.

 

10

6/26/15

Express Scripts

S.G,

Chronic neck,
back and lower
extremity pain.

Opt-in Form listing ICD-9
code 338.3 (neoplasm-
related pain), and V10.51
(history of malignant
neoplasm of the bladder) as
applicable diagnosis codes,
and listing pelvic pain
residual from cancer as a
rationale for prior
authorization for Subsys.

 

 

11

6/29/15

 

 

Cigna

J.B.

 

 

Chronic low
back pain.

 

Opt-in Form listing ICD-9
code 338.3 (neoplasm-
related pain), and V10.51
(history of malignant
neoplasm of bladder) as

 

 

 

INDICTMENT - 19

RAJNINDER JUTLA

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
o oe SI DN DH FP WD NHN =

BO bw HNO HN NH WH KO RQ RNR Rm mm me me ee ee
on KN ON Fe WY NY SK DOD OO Be HIT HD A BP WD NY KK OC

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 20 of 22

 

applicable diagnosis codes
for prior authorization for

 

Subsys.
12 8/14/15 Moda Health Ins. JK. Persistent neck, | Opt-in Form listing ICD-9
back, elbow, and | code 338.3 (neoplasm-
hip pain. related pain), and V10.82

(history of melanoma) as
applicable diagnosis codes,
and history of melanoma as
a rationale for prior

 

 

 

 

 

 

 

 

 

authorization for Subsys.

 

All in violation of 18 U.S.C. §§ 1347 and 2.

ASSET FORFEITURE ALLEGATIONS

The allegations in Count 1 are hereby realleged and incorporated by reference for
the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
981(a)(1)(C). Upon conviction of Conspiracy to Pay and Receive Kickbacks, as charged
in Count 1, RAJNINDER JUTLA shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C), any and all property, real or personal, that
constitutes or derives from any proceeds she obtained as a result of the offense.

The allegations in Counts 2 through 4 are hereby realleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 982(a)(7). Upon conviction of one or more counts of Receipt of Kickbacks, as
charged in Counts 2 through 4, RAJNINDER JUTLA shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 982(a)(7), any and all property, real or
personal, that constitutes or derives from any proceeds she obtained as a result of the
offense(s).

The allegations in Counts 5 through 12 are hereby realleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 982(a)(7). Upon conviction of one or more counts of Healthcare Fraud, as
charged in Counts 5 through 12, RAJNINDER JUTLA shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 982(a)(7), any and all property, real or

INDICTMENT - 20 UNITED STATES ATTORNEY

RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo OS ss HD FP WW NO =

NO bh WN NO KD NHN NHN NR ROR we et ee
ony DBD Ow” PP WN |§ DOD OO DWH DH nN BP WW NY SK CO

 

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 21 of 22

personal, that constitutes or derives from any proceeds she obtained as a result of the
offense(s). |
Substitute Assets. If any of the property described above, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the Court;
d. has been diminished in value; or,
e, has been commingled with other property which cannot be divided without
difficulty,
/
/
/
INDICTMENT - 21 UNITED STATES ATTORNEY
RAJNINDER JUTLA 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
—_—

 

Case 2:19-cr-00141-RSM Document1 Filed 07/24/19 Page 22 of 22

 

 

 

 

2

3

4 || property.

5

6

7

8

9

10

11

12

ae

ial AW T. MORAN

15 nited States Attorney

16

mf] Qu Cu
18|| ANDREW C. FRIEDMAN’

19 Assistant United States Attorney
20

| Wadti~ dco
22|| MATTHEW D. DIGGS © §
3 Assistant United States Attorney
24

25

26

27

28

INDICTMENT - 22
RAJNINDER JUTLA

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p) and Title 28, United States Code, Section 2461(c), to seek the forfeiture of any
other property of the Defendant, up to the value of the above-described forfeitable

A TRUE BILL:

patep: 4 ~ 24-2014

Signature of the foreperson is redacted
pursuant to the policy of the Judicial
Conference of the United States

 

FOREPERSON

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
